Citation Nr: 1127438	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  10-37 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD), as the result of military sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, L.H., and A.G.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from June 1982 to October 1982 and July 2005 to September 2006.  She also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Connecticut Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

The Veteran was provided a Travel Board hearing in December 2010.  A transcript of the testimony offered at this hearing has been associated with the record.  

The Board notes that evidence has been associated with the claims file that has not been considered by the RO in the first instance.  The Veteran has waived initial consideration of some of this evidence, but not of all of it.  Nevertheless, the Board may proceed with consideration of any evidence for which RO consideration was not waived as the claim is granted herein below.  See 38 C.F.R. § 20.1304(c) (2010).

The Board notes that the RO has characterized the claim on appeal as one for service connection of anxiety and depression.  A claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  As the record also discloses assessments of PTSD, the Board has re-characterized the claim.



FINDING OF FACT

The competent and probative evidence shows that the Veteran was sexually assaulted during a period of inactive duty for training or active duty for training and that she incurred a psychiatric disability as the result thereof.  


CONCLUSION OF LAW

Service connection for psychiatric disorder, to include anxiety, depression, and posttraumatic stress disorder (PTSD), as the result of military sexual trauma is established.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the reopening of the Veteran's claims, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For PTSD, service connection requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  The evidence required to support the occurrence of an in-service stressor varies depending on whether the Veteran was engaged in combat with the enemy.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

Where VA determines that a Veteran did not engage in combat, the Veteran's lay testimony, by itself, will not be sufficient to establish the alleged stressor.  Instead, the record must contain service records or other independent credible evidence to corroborate the Veteran's testimony as to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Those service records which are available must support and not contradict the Veteran's lay testimony concerning the noncombat stressors.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Where the Veteran did not engage in combat with the enemy, the Court has held that credible supporting evidence means that the Veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor; nor can credible supporting evidence of the actual occurrence of an in- service stressor consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In other words, if the Veteran's claimed stressor is not combat-related, uncorroborated testimony, by itself, is insufficient to establish the occurrence of the alleged stressor.  Rather, the record must contain service records or other credible supporting evidence to support a Veteran's testimony as to the occurrence of the claimed stressor.  See Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2010).

During the course of the appeal, the criteria for service connection for PTSD, and, specifically verification of PTSD stressors, were amended.  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to the veteran's fear of 'hostile military or terrorist activity' and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service.  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010) (correcting effective and applicability dates).  However, as is made clear below, these amendments are inapplicable because the Veteran is not claiming a stressor involving fear of hostile military or terrorist activity.  

Personal assault is an event of human design that threatens or inflicts harm.  Examples of this are rape, physical assault, domestic battering, robbery, mugging, and stalking.  Patton v. West, 12 Vet. App. 272, 278 (1999) (citing VA Adjudication Procedure Manual M21-1, Part III, 5.14c (Feb. 20, 1996)).  If a PTSD claim is based on personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) (2010).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

National Guard duty is distinguishable from other Reserve service in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran seeks service connection for a psychiatric disorder, to include anxiety, depression, and PTSD as the result of military sexual trauma.  She asserts that in 1986, during a period of ACDUTRA or INACDUTRA, that she was sexually assaulted and, that as a result, incurred a psychiatric disability.  

A review of record reveals that the Veteran's 1982 service treatment records are missing.  Nevertheless, of record is an August 1984 report of examination pertaining to the Veteran's re-enlistment at that time.  This report shows that the Veteran's psychiatric state was then clinically normal upon examination.  She denied any depression or excessive worry and nervous trouble of any sort.  See August 1984 report of medical history.  

Of record is an October 1988 report of medical history pertaining to a periodic military examination.  Psychiatric clinical evaluation was abnormal at this time and chronic anxiety attacks were assessed.  

In August 1989 the Veteran presented for emergency care and treatment at a military facility with a complaint of a burning sensation, without radiation, and slight shortness of breath for 30 minutes.  A prior history of an anxiety attacks was noted and an anxiety disorder was assessed.  

In October 2007 the Veteran was referred to the Naval Ambulatory Care Center (NACC) in Groton, CT for evaluation and treatment of anxiety and depression.  At this time, a  history was obtained from the Veteran and she was considered to be only a fair historian as she was unclear about the chronology of many significant events in her life.  She expressed concerns about confidentiality as she "might get kicked out of the Army." 

At this time, the Veteran described a year-long history of worsening anxiety and depressive symptoms, with panic attacks, irritability, loneliness, initial insomnia, anger, periodic hopelessness and occasional suicidal ideation.  She related that she had seen a psychiatrist for about one year beginning in 1990 in the context of having developed a panic disorder.  She denied any other psychiatric treatment, with the exception of treatment at the Hartford Hospital the prior year.  She reported that she was raped when she was 18 years old, which caused pregnancy and resulted in her now adult daughter.  She was divorced.  She had re-enlisted about 2 years prior and described an ongoing conflict with her sergeant major and a pervasive feeling of being underappreciated.  She informed the treating psychiatrist that she was then in the process of applying for training as a mechanic so that she could deploy in the spring.  She expressed desire to deploy for the challenge and experience it would provide her.  

With respect to impressions, it was noted that she described a longstanding history of unstable and intense interpersonal relationships, poorly modulated anger, persistent fears of abandonment and rejection that had been reinforced by a series of losses that she had endured, impulsivity, and recurrent suicidal thinking and behavior.  She also described symptoms of anxiety and depression.  Panic disorder without agoraphobia, depressive disorder, not otherwise specified and rule out major depression, recurrent, were assessed.  The Veteran was treated at this facility for a short period of time.  

In furtherance of substantiating her claim records from Hartford Behavioral Health were associated with the claims file.  These records begin in April 2009 and show treatment for depression and anxiety, and they document the Veteran's provided history of rape, as noted above.  

Of record is a letter from the Office of the Inspector General (OIG) for the Department of the Army and the Air Force.  This letter documents that in October 2007 the Veteran was treated at the Navy Health Clinic, as noted above, and diagnosed as having a personality disorder and that she could receive no further treatment here as she was then not on active duty.  The letter reflects that in November 2007 that the Connecticut Army National Guard recommended that the Veteran be returned to duty with continued therapy.  The letter also documents that in May 2009 the Veteran was assessed as being medically non-deployable due to this personality disorder, and that the Veteran was thus discharged from the National Guard. 

Beginning in October 2009, the Veteran was seen at the Vet Center.  A February 2010 note from this center documents a first meeting with a military sexual trauma counselor.  At this time, the Veteran provided a history of such trauma and that she was struggling with panic attacks and depression for quite some time.  She was upset about her recent discharge from the National Guard.  A February 2011 Vet Center record documents that the Veteran was then able to get a letter from her friend from the Army regarding her military sexual trauma, whom she had apparently informed of the incident contemporaneous to its occurrence.  

In December 2010 the Veteran appeared before the Board, accompanied by her Vet Center psychologist and a family sufficiency coordinator.  The Veteran testified to having been raped in 1986 during a period of weekend military training, with subsequent mental disturbance.  She explained that she was on base during the incident, but could not exactly remember which one.  She testified that she did not file a police report or seek medical treatment due to fear.  The Veteran explained that she had confided in one fellow service member about the incident, who had kept it secret.  She explained that she had had a daughter as the result of the assault, but that her daughter did not know of the rape.  

Her psychologist testified that the Veteran had a panic disorder and major depression, but stated that although they had seen symptoms of PTSD, that such a diagnosis could not be made as the Veteran had not been seen enough to qualify for that diagnosis.  Her psychologist endorsed the Veteran's report of rape.  

In furtherance of substantiating her claim, the Veteran submitted a letter from an old acquaintance dated in January 2011.  In this letter, the author relates that they had known the Veteran for 25 years and that the Veteran had informed them that she had been raped in 1986.  The author relates that the Veteran's daughter did not know that she was the child of a rape.  Accompanying this letter, the Veteran submitted a Certificate of Live Birth, listing her as the mother and a Puerto Rican man as the father, showing the birth of her daughter in September 1987.

In February 2011 a Vet Center psychologist authored a letter on the Veteran's behalf.  In this letter, the psychologist related the Veteran's history of rape and resultant pregnancy.  The psychologist also noted that the Veteran exhibited a number of PTSD symptoms, as well as panic, anxiety and depression.  The psychologist noted that the Veteran's records indicated a previous diagnosis of personality disorder; however, it was their opinion that her symptoms were more consistent with those of PTSD, with an accompanying depressive and anxiety disorder.  The psychologist felt that the Veteran had indeed been raped, as she asserts, and that her symptoms were more likely than not due to this trauma.  Based upon their examination of the Veteran, the psychologist assessed PTSD, dysthymic disorder and panic disorder without agoraphobia. 

The most important question in this case is whether there is credible supporting evidence of her sexual assault to corroborate the occurrence thereof during a period of ACDUTRA or INACDUTRA.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).  With respect to corroboration, which is required in such a case as this, the Board notes that the Veteran submitted a birth certificate showing that she gave birth to a child in close proximity to the alleged rape.  Moreover, the Veteran has submitted a "buddy" statement that corroborates her assertions and her treating psychologist believes in earnest that the assault occurred.  These pieces of evidence lead the Board to conclude that the evidence is at least evenly balanced that the Veteran was sexually assaulted and, as she has competently related that the assault took place during a period of either ACDUTRA or INACDUTRA, the Board finds that the claim is established.  

In this regard, the Board recognizes that there is some inconsistency in the medical evidence as to the most appropriate diagnosis or diagnoses of her claimed psychiatric disability.  However, having weighed the medical reports of record, and having resolved doubt in favor of the Veteran, the Board concludes that service connection is warranted for a psychiatric disorder, to include PTSD, anxiety, and depression, as having been incurred as a consequence of an in-service sexual assault.  Accordingly, the benefits sought on appeal are granted.  Gilbert, supra.  















	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for a psychiatric disorder, to include anxiety, depression, and PTSD, as the result of military sexual trauma, is granted, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


